Yoobhies, J.
The ground upon which the accused applied for a new trial in the Court below, was: that James Goodwin, one of the jurors, who tried this prosecution, had stated on his voir dire, in answer to a question propounded by the State, that he had neither formed nor expressed an opinion in the matter; whilst, as the prisoner states in his motion, he had discovered since the trial that tMs juror had previously made to Captain Woolfrow of the police, statements of quite an unfavorable character for the defence.
On the trial of the motion, the accused offered to prove that similar statements had been made to another person, J. Casey. The prosecution objected to the admissibility of the evidence, and the Court sustained the objection.
The point in issue as raised by the motion for a new trial, was, whether objectionable statements had-been made by the juror to Woolfrow; and the object was to establish this fact in order to vitiate the verdict, to the rendition of which tMs juror had contributed. In a motion for a new trial it is necessary to specify the ground upon which relief is sought; and when the specifications are made, the “evidence offered must correspond with the allegations, and be confined to the point in issue.” I. Greenleaf, § 51. Hence the riding of the District Judge was correct in shutting out all conversations between the juror and persons other than the one whose name had been disclosed in the motion.
The Court refused to allow the prisoner to amend his motion so as to *389include the name of Casey.* This was a matter resting in the sound discretion of the District Judge, the application having been made after the parties had gone to trial. State v. Nolan, 13 An. 276.
Judgment affirmed.

 Since this opinion was read the original bill of exceptions has been shown us by which it appears that “ no motion was made for further time or for a continuance of the rule in order properly to present the facts alleged to have been discovered; but the party went into the trial of the rule without reserve.”' The word llnoy‘ was omitted in the transcript. — E. T. Merrick, C. J.